Title: From George Washington to Major General Artemas Ward, 3 March 1776
From: Washington, George
To: Ward, Artemas



Sir
Cambridge 3d March 1776

My Letter of last Night would inform you that the Genl Officers at this place thought it dangerous to delay taking Post on Dorchester Hills, least they should be possess’d before us by the Enemy, and therefore Involve us in difficulties which we should not know how to extricate ourselves from—this opinion they were Inclind to adopt from a belief, indeed almost a certain

knowledge, of the Enemys being apprisd of ⟨our⟩ designs that way.
You should make choice of some good Regiments to go on the Morning after the Post is taken, under the Command of General Thomas, the number of Men you shall judge necessary for this Relief may be orderd—I should think from two to three thousand, as circumstances may require, would be enough. I shall send you from hence two Regiments, to be at Roxbury early on Tuesday Morning to strengthen your Lines, and I shall send you to morrow Evening two Companies of Rifflemen, which with the three now there may be part of the Relief to go on with Genl Thomas. these Five Companies may be placed under the care of Captn Hugh Stephenson, subject to the Command of the Officer Commanding at the Post (Dorchester). they will I think be able to gall the Enemy sorely in their March from their Boats & in Landg.
A Blind along the Causey should be thrown up, if possible, while the other work is about; especially on the Dorchester side, as that is nearest the Enemy’s Guns, & most exposed. We calculated I think, that 800 Men would do the whole Causey with great ease in a Night, if the Marsh has not got bad to Work again, & the tide gives no great Interruption—250 Axe men I should think would soon Fell the Trees for the Abettes, but what number it may take to get them, the Fascines, Chandeliers &ca in place I know not—750 Men (the Working Party carrying their arms) will I should think be sufficient for a Covering Party. these to be Posted on Nuke-Hill. on the little hill in front of the 2d hill, looking in to Boston Bay—and near the point opposite the Castle. Sentries to be kept between the Parties, & some on the backside, looking towards Squantum.
As I have a very high opinion of the defence which may be made with Barrels from either of the Hills, I could wish you to have a number [sent] over—Perhaps single Barrels would be better than linking of them together, being less liable to accidents—the Hoops should be well Naild or else they will soon fly, & the Casks fall to Pieces.
You must take care that the Necessary notice is given to the Militia agreeable to the plan settld with General Thomas. I shall desire Colo. Gridley & Colo. Knox to be over tomorrow to

lay out the Work—I recollect nothing more at present to mention to you; you will settle matters with the Officers with you, as what I have hear said is intended rather to convey my Ideas generally, than wishing them to be adhered to strictly. I am with esteem &ca Sir Yr Most Obedt Servt

Go: Washington

